Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pp. 5-9, filed 2/17/2022, with respect to all rejections have been fully considered and are persuasive.  The rejections have been withdrawn.  The claims are allowed.

Allowable Subject Matter
Claims 1-4 and 17-22 are allowed.

Reasons for Allowance
In claim 1, the recitation of “the intake pipe, the air compressor housing, the exhaust turbine housing and the exhaust relay pipe being placed in line, above the 
Claims 2-4 and 17-22 are allowed due to dependency on claim 1.
With respect to the limitations of “a screw fastener that fastens the exhaust turbine housing to the exhaust outlet flange, the exhaust outlet flange having an upper surface that includes a pressure receiving surface that receives a fastening force of the screw fastener, wherein an oxide film of triiron tetraoxide is formed on the pressure receiving surface, the oxide film being configured to resist plastic deformation by the fastening force of the screw fastener, thereby preventing the fastening force of the screw fastener from decreasing,” the closest known prior art is cited in the final Office action dated 11/26/2021.  These limitations required a combination of three prior art references.  
Otherwise in claim 1, Applicant introduced a very specific engine configuration, some of which is quoted above.  The closest known engine configuration is considered to be a Kubota engine model D902-T, which Applicant disclosed at a trade show in November 2018, as is shown in a video found at this internet link:  EIMA2018 : Discover the new Kubota engine D902-T-E4 ! - Kubota (kubota-eu.com) https://kuk.kubota-
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, February 25, 2022